Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 06/29/2022.
Claims 1-9 are amended by the Applicants.
Claims 10-13 added by the Applicants.
Claims 1 and 3-13 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kien Le [64,167] on 07/19/2022. Examiner’s amendment is necessitated to overcome the rejections and further clarify the claimed invention. 
In the claims:
Please cancel claim 2 amend claim 1 as follows.
1. (Currently Amended) An abnormality determination device configured to determine abnormality of an industrial machine, the abnormality determination device comprising: 
a processor configured to: 
acquire, as observation data, continuous data on an operation of the industrial machine observed during the operation,  
extract, from the observation data, partial time-series data including a portion representative of a feature of an operating state at a predetermined specified timing, and
calculate at least one statistical amount from the partial time-series data, wherein the processor comprises a machine learning device configured to perform processing for machine learning related to determination of operation abnormality of the industrial machine, based on the calculated statistical amount, 
wherein the machine learning device is further configured, as the machine learning processing, to generate a learning model that has learned the calculated statistical amount.
2. (Canceled)
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of an abnormality determination device and an abnormality determination system. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…extract, from the observation data, partial time-series data including a portion representative of a feature of an operating state at a predetermined specified timing, and calculate at least one statistical amount from the partial time-series data, wherein the processor comprises a machine learning device configured to perform processing for machine learning related to determination of operation abnormality of the industrial machine, based on the calculated statistical amount, wherein the machine learning device is further configured, as the machine learning processing, to generate a learning model that has learned the calculated statistical amount” as recited in claim 1, “…determine abnormality of an industrial machine, the at least one abnormality determination device comprising  a first abnormality determination device, the first abnormality determination device comprising a processor configured to acquire, as observation data, continuous data on an operation of the industrial machine observed during the operation; and extract, from the observation data, partial time-series data including a portion representative of a feature of an operating state at a predetermined specified 3Application No. 16/925,341Docket No.: 4952-677 timing, and calculate at least one statistical amount from the partial time-series data, wherein the processor comprises a machine learning device configured to perform processing for machine learning related to determination of operation abnormality of the industrial machine, based on the calculated statistical amount, and the machine learning device is further configured, as the machine learning processing, to generate a learning model that has learned the calculated statistical amount” as recited in claim 6.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 20170300753 A1 discloses the subject matter disclosed herein relates generally to industrial automation systems, and, more particularly, to collecting video streams from a variety of video devices in an industrial environment, identifying and analyzing potential problems in the industrial environment using the video streams, and presenting the video streams and data associated with the potential problem to appropriate recipients.

US 20180081328 A1 discloses a method includes repeatedly identifying one or more values for one or more model parameters of at least one model associated with a process. The one or more values for the one or more model parameters are identified using data associated with the process. The method also includes clustering the values of the one or more model parameters into one or more clusters. The method further includes identifying one or more additional values for the one or more model parameters using additional data associated with the process. In addition, the method includes detecting a mismatch between the at least one model and the process in response to determining that at least some of the one or more additional values fall outside of the one or more clusters. The values could be clustered using a support vector machine.

US 20190068618 A1 discloses in some embodiments, an industrial asset may be associated with a plurality of monitoring nodes, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. A threat detection computer may determine that an attacked monitoring node is currently being attacked. Responsive to this determination, a virtual sensor coupled to the plurality of monitoring nodes may estimate a series of virtual node values for the attacked monitoring node(s) based on information received from monitoring nodes that are not currently being attacked. The virtual sensor may then replace the series of monitoring node values from the attacked monitoring node(s) with the virtual node values. Note that in some embodiments, virtual node values may be estimated for a particular node even before it is determined that the node is currently being attacked.

Wan, Jiafu, et al. "Software-defined industrial internet of things in the context of industry 4.0." 

Pires, Ivan Miguel, et al. "From data acquisition to data fusion: a comprehensive review and a roadmap for the identification of activities of daily living using mobile devices." 

Mazhar, Muhammad Shoaib, et al. "Forensic Analysis on Internet of Things (IoT) Device Using Machine-to-Machine (M2M) Framework." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193